Exhibit 10.1
Healthcare Realty Trust Incorporated
SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of July
31, 2012 (“Effective Date”) by and between HEALTHCARE REALTY TRUST INCORPORATED,
a Maryland corporation (“Corporation”), and DAVID R. EMERY (“Officer”).
RECITALS
WHEREAS, the Corporation has heretofore employed the Officer as its President
and Chief Executive Officer under the terms of an employment agreement dated
April 24, 2004, as amended and restated by that certain Amended and Restated
Employment Agreement, dated February 21, 2012 (the “Prior Agreement”); and
WHEREAS, the parties desire to modify the Prior Agreement with this amendment
and restatement to conform the officer’s compensation with the Corporation’s
current compensation practices;
NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
affirmed, the parties hereto agree to the following to supersede the Prior
Agreement as a complete amendment and restatement thereof:
1.    Duties. During the term of this Agreement, Officer agrees to be employed
by and to serve Corporation as its President and Chief Executive Officer, and
Corporation agrees to employ and retain Officer in such capacities. Officer
shall devote such of his business time, energy, and skill to the affairs of
Corporation as shall be necessary to perform the duties of such positions.
Officer shall report only to Corporation’s Board of Directors and at all times
during the term of this Agreement shall have powers and duties at least
commensurate with his position as President and Chief Executive Officer.
Officer's principal place of business with respect to his services to
Corporation shall be within 35 miles of Nashville, Tennessee.
2.    Term of Employment.
2.1    Definitions. For purposes of this Agreement the following terms shall
have the following meanings:
(a)    “Termination For Cause” shall mean termination by Corporation of
Officer’s employment by Corporation by reason of (i) an act or acts of
dishonesty on Officer’s part constituting a felony which has resulted in
material injury to Corporation and which is intended to result directly or
indirectly in substantial gain or personal enrichment to Officer at the expense
of Corporation, or (ii) a material, substantial and willful breach of this
Agreement by Officer which has resulted in material injury to Corporation. For
purposes of this Agreement, a termination of Officer’s employment with
Corporation shall be deemed a Termination Other Than For Cause rather than a
Termination For Cause unless the Corporation provides written notice to Officer
prior to the date of termination that the termination is intended to be a
Termination For Cause. If the Corporation provides such notice, the termination
will not be effective until it is established as a Termination For Cause by
Corporation through a final, nonappealable decision by a court of competent
jurisdiction. Until such time as it is established by a nonappealable decision
of a court that the termination is a Termination For Cause, Officer shall
continue to receive his salary and other compensation described in Section 3 or
otherwise, irrespective of whether Officer is placed on leave by Corporation.
Nothing contained herein shall preclude Officer from electing to retire from the
Corporation in accordance with Section 2.9, if such retirement occurs prior to a
final, nonappealable decision by a court regarding Termination For Cause.
Corporation shall have the burden of establishing that any termination of
Officer’s employment by Corporation is a Termination For Cause.
(b)    “Termination Other Than For Cause” shall mean any termination by
Corporation of Officer’s employment by Corporation, other than (i) a Termination
For Cause described in Section 2.1

#PageNum#



--------------------------------------------------------------------------------


(a) or (ii) termination due to death or disability described in Sections 2.5 and
2.6. Termination Other Than for Cause shall include a Constructive Termination
of Officer’s employment, effective upon notice from Officer to Corporation of
such Constructive Termination. A failure or refusal of Corporation to extend the
term of employment of Officer in accordance with Section 2.2 hereof, other than
as a result of circumstances which would warrant a Termination For Cause
hereunder, shall be deemed a Termination Other Than For Cause.
(c)    “Voluntary Termination” shall mean termination by Officer of Officer’s
employment by Corporation other than (i) a Constructive Termination as described
in subsection 2.1(g), (ii) “Termination Upon a Change in Control” as described
in Section 2.1(d), (iii) termination by reason of Officer’s death or disability
as described in Sections 2.5 and 2.6, and (iv) termination by reason of
Officer’s retirement described in Section 2.9.
(d)    “Termination Upon a Change in Control” shall mean a termination of
Officer’s employment with Corporation within 12 months following a “Change in
Control,” that constitutes a Termination Other Than For Cause described in
Section 2.1(b).
(e)    “Change in Control” shall mean (i) the time that Corporation first
determines that any person and all other persons who constitute a group (within
the meaning of Section 13(d)(3) of the Securities Exchange Act of 1934
(“Exchange Act”)) have acquired direct or indirect beneficial ownership (within
the meaning of Rule 13d-3 under the Exchange Act) of 20 percent or more of
Corporation’s outstanding securities, unless a majority of the “Continuing
Directors” approves the acquisition not later than ten business days after
Corporation makes that determination, or (ii) the first day on which a majority
of the members of Corporation’s Board of Directors are not “Continuing
Directors.”
(f)    “Continuing Directors” shall mean, as of any date of determination, any
member of the Board of Directors of Corporation who (i) was a member of that
Board of Directors on January l, 2012, (ii) has been a member of that Board of
Directors for the two years immediately preceding such date of determination, or
(iii) was nominated for election or elected to the Board of Directors with the
affirmative vote of the greater of (x) a majority of Continuing Directors who
were members of the Board at the time of such nomination or election or (y) at
least four Continuing Directors.
(g)    “Constructive Termination” shall mean (i) any material breach of this
Agreement by Corporation, (ii) any actual or implied threat of discharge of
Officer by Corporation under circumstances which would not constitute a
Termination For Cause and which results in an involuntary resignation of
employment by Officer, (iii) any act(s) by Corporation which are designed to or
have the effect of rendering Officer’s working conditions so intolerable or
demeaning on a recurring basis that a reasonable person would resign such
employment, (iv) a material adverse alteration in Officer’s reporting
relationships, position, responsibilities, title or status; (v) a reduction in
Officer’s compensation or a substantial reduction in benefits provided to
Officer that are provided for or referenced hereunder; (vi) any attempt to
change the terms (including the vesting standards) of any restricted stock
reserved for, awarded, granted, or released to Officer under any Incentive Plan
which is adverse to Officer; (vii) any attempt to change any benefit,
retirement, or deferred compensation plan or arrangement made available to
Officer which is adverse to Officer; or (viii) relocation of Officer to a
location that is more than 35 miles from the location of Corporation’s
headquarters on the date this Agreement is executed.
(h)    “Executive Retirement Plan” shall mean the Healthcare Realty Trust
Incorporated Executive Retirement Plan as it now exists or may hereafter be
amended.
(i)    “Incentive Plans” shall mean Corporation’s 1993 Employees Stock Incentive
Plan, the 2003 Employees Restricted Stock Incentive Plan, the 2007 Employees
Stock Incentive Plan and any successor plans.
2.2    Term of Agreement. The term of this Agreement shall commence on July 31,
2012 and continue through December 31, 2012, unless terminated pursuant to this
Section 2. On December 31, 2012, and on December 31 of each succeeding year, the
first sentence of this Section 2.2 shall be automatically amended without

#PageNum#



--------------------------------------------------------------------------------


any action by the parties by deleting “July 31” and inserting in its stead
“January 1” and deleting each year then appearing therein and inserting in each
place the next subsequent year.
2.3    Termination For Cause. Upon Termination For Cause, Officer immediately
shall be paid all accrued salary, bonus compensation, if any, to the extent
earned, vested deferred compensation (other than pension plan or profit sharing
plan benefits which will be paid in accordance with the applicable plan), any
benefits under any plans of Corporation in which Officer is a participant to the
full extent of Officer’s rights under such plans, accrued vacation pay and any
appropriate business expenses incurred by Officer in connection with his duties
hereunder, all to the date of termination, but Officer shall not be paid any
other compensation or reimbursement of any kind, including without limitation,
severance compensation.
2.4    Termination Other Than For Cause or Constructive Termination.
Notwithstanding anything else in this Agreement, Corporation may effect a
Termination Other Than For Cause at any time upon giving written notice to
Officer of such termination. Upon any Termination Other Than For Cause, or upon
a Constructive Termination, Officer shall immediately be paid all accrued
salary, bonus compensation, if any, to the extent earned, whether or not vested
without regard to such Termination (other than pension plan or profit sharing
plan benefits which will be paid in accordance with the applicable plan), any
benefits under any plans of Corporation in which Officer is a participant to the
full extent of Officer’s rights under such plans, full vesting of all awards
granted to the Officer under the Incentive Plans, accrued vacation pay and any
appropriate business expenses incurred by Officer in connection with his duties
hereunder, all to the date of termination, and all severance compensation
provided in Section 4.2, but no other compensation or reimbursement of any kind.
2.5    Termination by Reason of Disability. If, during the term of this
Agreement, Officer, in the reasonable judgment of the Board of Directors of
Corporation, has failed to perform his duties under this Agreement on account of
illness or physical or mental incapacity, and such illness or incapacity
continues for a period of more than 12 consecutive months, Corporation shall
have the right to terminate Officer’s employment hereunder by written
notification to Officer and payment to Officer of all accrued salary, bonus
compensation, if any, to the extent earned, deferred compensation, whether or
not vested without regard to such illness or incapacity (other than pension plan
or profit sharing plan benefits which will be paid in accordance with the
applicable plan), accrued vacation pay and any appropriate business expenses
incurred by Officer in connection with his duties hereunder, all to the date of
termination, with the exception of medical and dental benefits which shall
continue through the expiration of the then current one-year term of the
Agreement, but Officer shall not be paid any other compensation or reimbursement
of any kind, including without limitation, severance compensation. In addition,
Officer shall receive any benefits under any plans of Corporation in which
Officer is a participant to the full extent of Officer’s rights under such
plans, and full vesting of all awards granted to the Officer under the Incentive
Plans. The parties acknowledge that Officers benefit under the Executive
Retirement Plan has been fully earned and that post-termination accruals are no
longer being earned under the terms of such plan.
2.6    Death. In the event of Officer’s death during the term of this Agreement,
Officer’s employment shall be deemed to have terminated as of the last day of
the month during which his death occurs and Corporation shall pay to his estate
or such beneficiaries as Officer may from time to time designate all accrued
salary, bonus compensation, if any, to the extent earned, whether or not vested
without regard to such Termination (other than pension plan or profit sharing
plan benefits which will be paid in accordance with the applicable plan), any
benefits under any plans of Corporation in which Officer is a participant to the
full extent of Officer’s rights under such plans, accrued vacation pay and any
appropriate business expenses incurred by Officer in connection with his duties
hereunder, all to the date of termination, and full vesting of all awards
granted to the Officer under the Incentive Plans, but Officer’s estate shall not
be paid any other compensation or reimbursement of any kind, including without
limitation, severance compensation.
2.7    Voluntary Termination. In the event of a Voluntary Termination,
Corporation shall immediately pay all accrued salary, bonus compensation, if
any, to the extent earned, vested deferred compensation (other than pension plan
or profit sharing plan benefits which will be paid in accordance with the
applicable plan), any benefits under any plans of Corporation in which Officer
is a participant to the full extent of Officer’s rights under such plans,
accrued vacation pay and any appropriate business expenses incurred by Officer
in connection with his duties

#PageNum#



--------------------------------------------------------------------------------


hereunder, all to the date of termination, but no other compensation or
reimbursement of any kind, including without limitation, severance compensation.
2.8    Termination Upon a Change in Control. In the event of a Termination Upon
a Change in Control, Officer shall immediately be paid all accrued salary, bonus
compensation (described in Section 3.2), if any, to the extent earned through
the date of termination, including compensation that was earned and deferred,
whether or not vested without regard to the Change in Control (other than
pension plan or profit sharing plan benefits which will be paid in accordance
with the applicable plan), any benefits under the Executive Retirement Plan and
any plans of Corporation in which Officer is a participant to the full extent of
Officer’s rights under such plans, accrued vacation pay and any appropriate
business expenses incurred by Officer in connection with his duties hereunder,
all to the date of termination, and full vesting of all awards granted to the
Officer under the Incentive Plans, and, with respect to a Change in Control, all
severance compensation provided in Section 4.1, but no other compensation or
reimbursement of any kind.
2.9    Retirement. Notwithstanding anything herein to the contrary and subject
to that certain Restricted Stock Amendment, dated as of May 7, 2010, between
Officer and Corporation, Officer may elect to retire at any time on or after
December 31, 2014, and shall be entitled to all payments and benefits described
in Section 2.7, the benefits provided in the Executive Retirement Plan and full
vesting of all awards provided under the Incentive Plans.
2.10    Notice of Termination. Corporation may effect a termination of this
Agreement pursuant to the provisions of this Section 2 upon giving 30 days
written notice to Officer of such termination. Officer may effect a termination
of this Agreement pursuant to the provisions of this Section 2 upon giving 30
days written notice to Corporation of such termination.
2.11    No Change in Benefit Plans. Corporation shall make no change in the
terms (including the vesting standards) of any restricted stock reserved for,
awarded, granted, or released to Officer under the Executive Retirement Plan,
the Incentive Plans, or any benefit, retirement, or deferred compensation plan
or arrangement which adversely affects Officer without Officer’s prior written
consent.
3.    Salary, Benefits and Bonus Compensation.
3.1    Base Salary. As payment for the services to be rendered by Officer as
provided in Section 1 and subject to the terms and conditions of Section 2,
Corporation shall pay Officer a “Base Salary” of $975,513 per annum effective as
of January 1, 2012, payable in 24 equal semi-monthly installments, or in such
other periodic installments as mutually agreed to by the Corporation and
Officer. The Base Salary for each year (or portion thereof) beginning January 1,
2014 shall be determined by the Compensation Committee of the Board of Directors
(the “Compensation Committee”). Officer’s Base Salary shall be reviewed annually
by the Compensation Committee. For purposes of computing the amount of severance
compensation due under this Agreement, the term “Base Salary” includes the
market value, as of the date of grant, of any restricted shares of the
Corporation to be awarded to Officer in lieu of annual cash salary in 2012 or
any subsequent year, but shall not include the value of any “matching” or
inducement restricted shares awarded to Officer as a result of elective deferral
of cash salary under the Incentive Plans or any deferred compensation plan or
program maintained by the Corporation.


3.2    Bonuses. In consideration of the reduction of Officer’s Base Salary, as
reflected in Section 3.1 hereof, Officer shall receive a bonus in 2012 of
$418,077, payable on October 1, 2012. Thereafter, Officer shall be eligible to
receive bonus and/or incentive compensation for each year (or portion thereof)
during the term of this Agreement and any extensions thereof, in accordance with
the policy, plan or arrangement adopted by the Compensation Committee from time
to time.
3.3    Additional Benefits. During the term of this Agreement, Officer shall be
entitled to the following fringe benefits:

#PageNum#



--------------------------------------------------------------------------------


(a)    Officer Benefits. Officer shall be eligible to participate in such of
Corporation’s benefits and deferred compensation plans as are now generally
available or later made generally available to executive officers of
Corporation, including, without limitation, the Executive Retirement Plan, the
Incentive Plans (and any implementation thereof or incentive award thereunder),
profit sharing plans, dental and medical plans, personal catastrophe and
disability insurance, and any other perquisites that may be adopted from time to
time by the Corporation or adopted in accordance with the compensation policies
of the Compensation Committee. For purposes of establishing the length of
service under any benefit plans or programs of Corporation, Officer’s employment
with Corporation will be deemed to have commenced on May 1, 1993.
(b)    Vacation. Officer shall be entitled to eight weeks of vacation during
each year during the term of this Agreement and any extensions thereof, prorated
for partial years.
(c)    Life Insurance. For the term of this Agreement and any extensions
thereof, Corporation shall at its expense procure and keep in effect term life
insurance on the life of Officer, payable to such beneficiaries as Officer may
from time to time designate, in the aggregate amount of $2,700,000. Such policy
shall be owned by Officer or by a member of his immediate family.
(d)    Reimbursement for Expenses. During the term of this Agreement,
Corporation shall reimburse Officer for reasonable and properly documented
out-of-pocket business and/or entertainment expenses incurred by Officer in
connection with his duties under this Agreement.
4.    Severance Compensation.


4.1    Severance Compensation in the Event of a Termination Upon a Change in
Control. In the event Officer’s employment is terminated in a Termination Upon a
Change in Control, Officer shall be paid as severance compensation an amount
equal to (a) three times his annual Base Salary (at the rate payable at the time
of such termination), plus (b) an amount equal to three times the average annual
cash bonus earned by Officer in the two years immediately preceding the date of
termination. For purposes of computing the amount due under the immediately
preceding subparagraph (b), the average annual cash bonus earned by Officer in
the two years immediately preceding the date of termination shall not be less
than 0.6667 times Officer’s annual Base Salary (at the rate payable at the time
of such termination). Such severance compensation shall be paid in a lump sum
promptly after the date of such termination, subject to the limitations of
Section 4.4. To the extent permissible under the group health benefit plans of
the Corporation (or its successor), Officer may, at Corporation’s expense,
continue to participate in such plans under the same terms as active employees,
pursuant to continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), until the expiration of such COBRA continuation
coverage. Officer is under no obligation to mitigate the amount owed Officer
pursuant to this Section 4.1 by seeking other employment or otherwise.
4.2    Severance Compensation in the Event of a Termination Other Than For
Cause. In the event Officer’s employment is terminated in a Termination Other
Than For Cause, Officer shall be paid as severance compensation his Base Salary
(at the rate payable at the time of such termination), for a period of three
years from the date of such termination, on the dates specified in Section 3.1;
provided, however, that if Officer is employed by a new employer during such
period, the severance compensation payable to Officer during such period will be
reduced by the amount of compensation that Officer is receiving from the new
employer. However, Officer is under no obligation to mitigate the amount owed
Officer pursuant to this Section 4.2 by seeking other employment or otherwise.
In no event shall payment pursuant to this Section 4.2 be less than three times
Base Salary as defined herein for the applicable period. In addition to the
severance payment payable under this Section 4.2, Officer shall be paid an
amount equal to two times the average annual bonus earned by Officer in the two
years immediately preceding the date of termination. To the extent permissible
under the group health benefit plans of the Corporation (or its successor),
Officer may, at Corporation’s expense, continue to participate in such plans
under the same terms as active employees, pursuant to continuation coverage
under COBRA, until the expiration of such COBRA continuation coverage. Officer
is under no obligation to mitigate the amount owed Officer pursuant to this
Section 4.1 by seeking other employment or otherwise.
4.3    No Severance Compensation Upon Other Termination. In the event of a
Voluntary Termination, Termination For Cause, termination by reason of Officer’s
disability pursuant to Section 2.5, or termination

#PageNum#



--------------------------------------------------------------------------------


by reason of Officer’s death pursuant to Section 2.6, Officer or his estate
shall not be paid any severance compensation pursuant to this Article IV and
shall receive only the benefits as provided in the appropriate section of
Article II applicable to the respective termination.
4.4    Section 409A Payment Restrictions. The provisions of this Agreement shall
be construed in a manner that is consistent with the requirements of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) (Section 409A
of the Code, together, with any state law of similar effect, “Section 409A”) in
order to avoid any adverse tax consequences to the Officer. It is intended that
each installment of the payments of the severance compensation described in this
Section 4, payments under the Executive Retirement Plan, together with all other
payments and benefits provided to Officer by Corporation, whether under this
Agreement or otherwise, is a separate “payment” for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(i) and satisfies, to the greatest extent
possible, the exemptions from the application of Section 409A provided under
Treas. Reg. §§ 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9). However, to
the extent it is determined that such payments constitute “deferred
compensation” under Section 409A and Officer is a “specified employee,” as such
term is defined in Section 409A(a)(2)(B)(i) of the Code, then, solely to the
extent necessary to avoid the incurrence of the adverse personal tax
consequences under Section 409A, the timing of such payments shall be delayed as
follows: on the earlier of six months and one day after Officer’s separation
from service (as defined below) or the date of Officer’s death, the Corporation
shall (A) pay to Officer a lump sum amount equal to the sum of the payments that
Officer would otherwise have received through the delayed payment date, and (B)
commence any remaining payments in accordance with the terms of this Agreement,
the Executive Retirement Plan or such other plan or arrangement of deferred
compensation, as applicable. To the extent that any such deferred compensation
benefit is payable upon an event involving the Officer’s cessation of services,
such payment(s) shall not be made unless such event constitutes a “separation
from service” pursuant to the default definition in Treas. Reg. § 1.409A-1(h).
In the event that Officer is required to provide a release in connection with a
separation from service hereunder, Officer shall execute such release no later
than 90 days following such separation from service.
4.5    Golden Parachute Restrictions. Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment or
distribution by or on behalf of the Corporation to or for the benefit of the
Officer as a result of and contingent on a “change in control,” as defined in
section 280G of the Code, (such amounts contingent on a change in control as
described in Treas. Reg. § 1.280G-1 Q/A-22) whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, (together, the “Contingent Payment”) would constitute a “parachute
payment,” as defined in Treas. Reg. § 1.280G-1 Q/A-30, the amount of the
Contingent Payment to Officer shall be (A) reduced to an amount that is one
dollar less than 300% of the Officer’s “base amount” (as defined in section
280G(b)(3)(A) of the Code), so that the amount of such payments do not
constitute a parachute payment (the “Safe Harbor Payment”), or, if greater, (B)
the entire Contingent Payment, unreduced by the calculation in clause (A),
provided that the net value of such Contingent Payment to the Officer exceeds
the Safe Harbor Payment, after taking into account the additional taxes to
Officer that apply to the unreduced Contingent Payment, including the excise
taxes imposed thereon under section 4999 of the Code. The determination of the
amount to be paid to Officer on account of this Section 4.5 shall be made by an
accountant, tax counsel or other similar expert advisor to Officer (the “Tax
Advisor”), which shall, if requested, provide detailed supporting calculations
both to the Corporation and the Executive and if requested, a written opinion.
The supporting calculations shall include a valuation of the non-competition
provisions of Section 5. The costs and expenses of the Tax Advisor shall be the
responsibility of the Corporation.
5.    Non-Competition. During the term of this Agreement and for any period
during which Officer is receiving periodic severance payments pursuant to
Section 4.2 or, for a period of one year following a Termination Upon a Change
in Control, so long as the payments provided for in Section 4.1 are made on a
timely basis:
(a)    Officer shall not, without the prior written consent of Corporation,
directly or indirectly, own, manage, operate, control, be connected with as an
officer, employee, partner, consultant or otherwise, or otherwise engage or
participate in any corporation or other business entity engaged in the business
of buying, selling, developing, building and/or managing real estate facilities
for the medical, healthcare and retirement sectors of the real estate industry.
Officer understands and acknowledges that Corporation carries on business
nationwide and that the nature of Corporation’s activities cannot be confined to
a limited area. Accordingly, Officer agrees that the geographic scope of

#PageNum#



--------------------------------------------------------------------------------


this Section 5 shall include the United States of America. Notwithstanding the
foregoing, the ownership by Officer of less than 2% of any class of the
outstanding capital stock of any corporation conducting such a competitive
business which is regularly traded on a national securities exchange or in the
over-the-counter market shall not be a violation of the foregoing covenant.
(b)    Officer shall not contact or solicit, directly or indirectly, any
customer, client, tenant or account whose identity Officer obtained through
association with Corporation, regardless of the geographical location of such
customer, client, tenant or account, nor shall Officer, directly or indirectly,
entice or induce, or attempt to entice or induce, any employee of Corporation to
leave such employ, nor shall Officer employ any such person in any business
similar to or in competition with that of Corporation. Officer hereby
acknowledges and agrees that the provisions set forth in this Section 5
constitute a reasonable restriction on his ability to compete with Corporation
and will not adversely affect his ability to earn income sufficient to support
himself and/or his family.
(c)    The parties hereto agree that, in the event a court of competent
jurisdiction shall determine that the geographical or durational elements of
this covenant are unenforceable, such determination shall not render the entire
covenant unenforceable. Rather, the excessive aspects of the covenant shall be
reduced to the threshold which is enforceable, and the remaining aspects shall
not be affected thereby.


6.    Miscellaneous.
6.1    Payment Obligations. Corporation’s obligation to pay Officer the
compensation and to make the arrangements provided herein shall be
unconditional, and Officer shall have no obligation whatsoever to mitigate
damages hereunder. In the event any arbitration, litigation or other action
after a Change in Control is brought to enforce or interpret any provision
contained herein, Corporation, to the extent permitted by applicable law and
Corporation’s Articles of Incorporation and Bylaws, hereby indemnifies Officer
for Officer’s reasonable attorneys’ fees and disbursements incurred in such
arbitration, litigation, or other action and shall advance payment of such
attorneys’ fees and disbursements.
6.2    Confidentiality. Officer agrees that all confidential and proprietary
information relating to the business of Corporation shall be kept and treated as
confidential both during and after the term of this Agreement, except as may be
permitted in writing by Corporation’s Board of Directors or as such information
is within the public domain or comes within the public domain without any breach
of this Agreement.
6.3    Waiver. The waiver of the breach of any provision of this Agreement shall
not operate or be construed as a waiver of any subsequent breach of the same or
other provision hereof.
6.4    Entire Agreement; Modifications. Except as otherwise provided herein,
this Agreement represents the entire understanding among the parties with
respect to the subject matter hereof, and this Agreement supersedes any and all
prior understandings, agreements, plans and negotiations, whether written or
oral, with respect to the subject matter hereof, including without limitation,
any understandings, agreements or obligations respecting any past or future
compensation, bonuses, reimbursements or other payments to Officer from
Corporation. All modifications to the Agreement must be in writing and signed by
the party against whom enforcement of such modification is sought.
6.5    Notices. All notices and other communications under this Agreement shall
be in writing and shall be given by telegraph or first class mail, certified or
registered with return receipt requested, and shall be deemed to have been duly
given three days after mailing or 12 hours after transmission of a telegram to
the respective persons named below:
If to Corporation:
Healthcare Realty Trust Incorporated

#PageNum#



--------------------------------------------------------------------------------


3310 West End Avenue, Suite 700
Nashville, Tennessee 37203
Phone: (615) 269-8175
Fax: (615) 269-8122
    
If to Officer, by hand delivery to Officer on the premises of the Corporation or
to the most recent address of Officer maintained in the records of the
Corporation.
Any party may change such party’s address for notices by notice duly give
pursuant to this Section 6.5.
6.6    Headings. The Section headings herein are intended for reference and
shall not by themselves determine the construction or interpretation of this
Agreement.
6.7    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Tennessee.
6.8    Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or breach thereof, shall be settled by arbitration in Nashville,
Tennessee in accordance with the Rules of the American Arbitration Association,
and judgment upon any proper award rendered by the Arbitrators may be entered in
any court having jurisdiction thereof. There shall be three arbitrators, one to
be chosen directly by each party at will, and the third arbitrator to be
selected by the two arbitrators so chosen. To the extent permitted by the Rules
of the American Arbitration Association, the selected arbitrators may grant
equitable relief. The cost of the arbitration, including the cost of the record
or transcripts thereof, if any, administrative fees, and all other fees shall be
borne by Corporation. Except as otherwise provided in Section 6.1 with respect
to events following a Change in Control, to the extent that Officer prevails
with respect to any portion of an arbitration award, Officer shall be reimbursed
by Corporation for the costs and expenses incurred by Officer, including
reasonable attorneys’ fees, in connection with the arbitration in an amount
proportionate to the award to Officer as compared to the amount in dispute.
6.9    Severability. Should a court or other body of competent jurisdiction
determine that any provision of this Agreement is excessive in scope or
otherwise invalid or unenforceable, such provision shall be adjusted rather than
voided, if possible, and all other provisions of this Agreement shall be deemed
valid and enforceable to the extent possible.
6.10    Survival of Corporation’s Obligations. Corporation’s obligations
hereunder shall not be terminated by reason of any liquidation, dissolution,
bankruptcy, cessation of business, or similar event relating to Corporation.
This Agreement shall not be terminated by any merger or consolidation or other
reorganization of Corporation. In the event any such merger, consolidation or
reorganization shall be accomplished by transfer of stock or by transfer of
assets or otherwise, the provisions of this Agreement shall be binding upon and
inure to the benefit of the surviving or resulting corporation or person. This
Agreement shall be binding upon and inure to the benefit of the executors,
administrators, heirs, successors and assigns of the parties; provided, however,
that except as herein expressly provided, this Agreement shall not be assignable
either by Corporation (except to an affiliate of Corporation in which event
Corporation shall remain liable if the affiliate fails to meet any obligations
to make payments or provide benefits or otherwise) or by Officer.
6.11    Counterparts. This Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one and the same
Agreement.
6.12    Withholdings. All compensation and benefits to Officer hereunder shall
be reduced only by all federal, state, local and other withholdings and similar
taxes and payments that are required by applicable law. Except as otherwise
specifically agreed by Officer, no other offsets or withholdings shall apply to
reduce the payment of compensation and benefits hereunder.
6.13    Indemnification. In addition to any rights to indemnification to which
Officer is entitled to under Corporation’s Articles of Incorporation and Bylaws,
Corporation shall indemnify Officer at all times during

#PageNum#



--------------------------------------------------------------------------------


and, with respect to any claims made following the termination of Officer’s
employment by Corporation, after the term of this Agreement to the maximum
extent permitted under Section 2-418 of the General Corporation Law of the State
of Maryland or any successor provision thereof and any other applicable state
law, and shall pay Officer’s expenses in defending any civil or criminal action,
suit, or proceeding in advance of the final disposition of such action, suit, or
proceeding, to the maximum extent permitted under such applicable state laws.
The Corporation will provide advance payment of legal costs and expenses that
are reasonable and appropriate for defending such action, suit or proceeding.
The indemnification provisions contained in this Section 6.13 shall survive the
termination of this Agreement and Officer’s employment by Corporation
indefinitely.


[Execution Page Follows]

#PageNum#



--------------------------------------------------------------------------------


EXECUTION PAGE


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on this the
31st day of July, 2012, to be effective as of the day and year first above
written.
CORPORATION:
HEALTHCARE REALTY TRUST INCORPORATED




By:/s/ John M. Bryant, Jr.    
John M. Bryant, Jr.
Executive Vice President and General Counsel
 


OFFICER:




/s/ David R. Emery    
David R. Emery











#PageNum#

